Exhibit 8.1 H. MAURICE MITCHELL (1925-2011) JOHN K. BAKER SHERRY P. BARTLEY STEVE BAUMAN R. T. BEARD, III C. DOUGLAS BUFORD, JR. BURNIE BURNER 1 FREDERICK K. CAMPBELL 2 MICHELLE H. CAULEY CHARLES B. CLIETT, JR. 3 KEN COOK CATHERINE M. CORLESS 4 ELISABETH S. DELARGY 5 JILL GRIMSLEY DREWYOR 6 DOAK FOSTER 2 BYRON FREELAND KAREN P. FREEMAN 7 JENNY T. GARRETT 8 ALLAN GATES 2 KATHLYN GRAVES HAROLD W. HAMLIN L. KYLE HEFFLEY 9 ANTON L. JANIK, JR. 10 M. SAMUEL JONES III TONY JUNEAU JOHN ALAN LEWIS WALTER E. MAY BRUCE MCCANDLESS III 11 LANCE R. MILLER STUART P. MILLER T. ARK MONROE, III 2 TODD L. NEWTON MARSHALL S. NEY JENNIFER R. PIERCE CHRISTOPHER D. PLUMLEE LYN P. PRUITT CHRISTOPHER T. ROGERS J. SCOTT SCHALLHORN BARRY G. SKOLNICK 12 DERRICK W. SMITH 2 STAN D. SMITH JEFFREY L. SPILLYARDS JEFFREY THOMAS 2 BRIAN A. VANDIVER WILLIAM H.L. WOODYARD, III, P.A. WALTER G. WRIGHT, JR. LEIGH ANNE YEARGAN TOD YESLOW 7 , SUITE 1800 LITTLE ROCK, ARKANSAS 72201-3525 TELEPHONE 501-688-8800 FAX 501-688-8807 9
